DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 15-17, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan et al (US 2006/0089691 A1, hereinafter “Kaplan”).
Regarding claim 1, Kaplan discloses an electrode assembly for an implantable medical electrical lead (par 0039, 0086), the assembly comprising: at least one core member formed from an insulating material (insulative helical reinforcement 102, pars 0086-0087), the at least one core member defining a central longitudinally extending lumen of the assembly (see figure 7; par 0087), and each of the at least one core members including a longitudinally extending first channel around a circumference of 
Regarding claim 3, Kaplan discloses the opening of the first channel of the at least one core member faces outward, away from the central lumen (see figure 7, helical longitudinal channel created by the acme thread 104 faces outward and away from central lumen 103; par 0086).
Regarding claim 4, Kapan discloses the electrical junction comprises a conductive sleeve swaged around a distal end of the first conductor, and a weld joint formed between the first electrode and the swaged conductive sleeve (par 0039-0041).
Regarding claims 5 and 6, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Examiner that this includes a second and third electrode with similar construction to the electrode of claim 1.  The arrangement of the electrodes of figure 1 includes a plurality of electrodes such that the third electrode is that one that extends around the core member, between the first electrode and the 
Regarding claim 7, Kaplan discloses each electrical junction comprises a conductive sleeve swaged around a distal end of the corresponding conductor and a 
Regarding claim 8, Kaplan discloses the central lumen defined by the single core member has a lubricious surface (par 0064).
Regarding claim 9, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner interprets that the inclusion of insulation of the conductors provide further helical channels within the main helical channel (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086) to provide a plurality of core members as claimed.  Kaplan further discloses a first conductor extends within a corresponding first channel along the length of the assembly (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086 further including helical insulation channels where each conductor insulates a particular conductor).  Further, Kaplan discloses that the conductors are aligned which Examiner interprets to be spaced apart (par 0086).  Kaplan also discloses a first core member of the plurality of core members including the first channel in which the electrical junction between the first conductor and the first electrode is wedged (pars 0039-0041 and 0086, including the crimp tubes 38, shown in figure 1).
Regarding claim 15, Kaplan discloses an implantable medical electrical lead (par 0039, 0086) comprising a connector (par 0039-0041, 0086), an electrode assembly (par 0038-0039, 0086), and an insulative body extending between the connector and the 
Regarding claim 16, Kaplan discloses a distal-most tip located in close proximity to the distal end of the length of the electrode assembly (par 0039, 0086; see figure 1, element 36); and wherein the electrode assembly further comprises a spacer located 
Regarding claim 17, Kaplan discloses an elongate inner coil (see figure 8, element 118) extending within the connector and the insulative body (as shown in figure 1, element 39), and within the central lumen of the electrode assembly (par 0039, see figure 1, element 36 combined with the construction of figure 7, par 0086 such that the central lumen of the electrode assembly is an elongate inner coil).
Regarding claim 19, Kaplan discloses the opening of the first channel of the at least one core member faces outward, away from the central lumen (see figure 7, helical longitudinal channel created by the acme thread 104 faces outward and away from central lumen 103; par 0086).
Regarding claim 20, Kapan discloses the electrical junction comprises a conductive sleeve swaged around a distal end of the first conductor, and a weld joint formed between the first electrode and the swaged conductive sleeve (par 0039-0041).
Regarding claims 21 and 22, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Examiner that this includes a second and third electrode with similar construction to the electrode of claim 1.  The arrangement of the electrodes of figure 1 includes a plurality of electrodes such that the third electrode is that one that extends around the core member, between the first electrode and the second electrode (figure 1, element 36).  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner 
Regarding claim 23, Kaplan discloses each electrical junction comprises a conductive sleeve swaged around a distal end of the corresponding conductor and a weld joint formed between the corresponding electrode and the corresponding swaged conductive sleeve (par 0039-0041).
Regarding claim 24, Kaplan discloses the central lumen defined by the single core member has a lubricious surface (par 0064).
Regarding claim 25, Kaplan discloses a plurality (as shown in figures 1, element 36 and figure 7, element 108) of conductors, electrodes, electrical junctions as included in the rejection of claim 1 above.  Kaplan further discloses the conductors may include braided strand cables which are insulated (par 0039-0040, claim 7).  Examiner interprets that the inclusion of insulation of the conductors provide further helical channels within the main helical channel (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086) to provide a plurality of core members as claimed.  Kaplan further discloses a first conductor extends within a corresponding first channel along the length of the assembly (see figure 7, helical longitudinal channel created by the acme thread 104; par 0086 further including helical insulation channels where each conductor insulates a particular conductor).  Further, Kaplan discloses that the conductors are aligned which Examiner interprets to be spaced apart (par 0086).  Kaplan also discloses a first core member of the plurality of core members including the first channel in which the electrical junction between the first conductor and the first electrode is wedged (pars 0039-0041 and 0086, including the crimp tubes 38, shown in figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Mehdizadeh et al (US 2006/0041293 A1, hereinafter “Mehdizadeh”).
Regarding claims 2, 18, Kaplan discloses the length of the electrode assembly is between approximately 1 inch and approximately 3 inches (par 0028, 0086).  Examiner interprets that the lead body disclosed to range from 12-14 inches includes at least a 1-3 segment of the lead body (formed as that shown in figure 7) and at least one electrode (as included in figure 1, element 36) to meet this limitation of the claim.
Kaplan, however, does not disclose that the helical path travels approximately 360 degrees around the central lumen every 1 inch.  Mehdizadeh is analogous art in regard to lead construction capable of use in IMDs (par 0002). Mehdizadeh discloses a helical structure that supports conductors including a twist to the structure including wrapping 360 degrees around a central lumen for a segment about 1 inch long (par 0015).  Applied to the invention of Kaplan, the features of Mehdizadeh would provide the helical structure such that the helix wraps 360 degrees around the central lumen for 1 inch segments as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Mehdizadeh in the invention of Kaplan, since such a modification would provide the predictable results of structure that is resistant to stresses and strain, improving performance when implanted in the body.
Allowable Subject Matter
Claims 10-14, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 3-9, 15-17, and 19-25, Applicant argues that Kaplan fails to disclose “an electrical junction between the first conductor and the first electrode, the junction being wedged within the first channel of the at least one core member”.  The non-final Office Action (dated 11/26/2021) cites the crimp sleeve 38, which Applicant 
Applicant also argues that Kaplan does not explicitly disclose that the electrodes 36 surround the helical reinforcement member 102.  Examiner respectfully disagrees, as Kaplan discloses annular electrodes as shown in figure 1, element 36.  The electrodes wrap around the lead body and therefore necessarily surround the helical reinforcement member as established in figure 7, par 0086.
Applicant further notes that figure 1 shows the conductor 35 exiting from beneath the electrode 36, such that crimp tube 38 is shown welded to the electrode 36 on the outside of the electrode in figure 1.  Therefore, Applicant argues that Kaplan does not disclose any electrical junction wedged within the first channel defined by the thread 104 and member 102.  Examiner respectfully disagrees for the same reasons set forth above.
Applicant argues the same reasoning above with regard to the 103 rejections of claims 2 and 18.  Examiner maintains the same rejections set forth above as further supported by the remarks above with reference to claims 1, 3-9, 15-17, and 19-25.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799